                 Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 1 of 24




 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8
                                                        Case No.:
 9    JOAN SCOTT, DEMETRIA CLEMTSON,
      JOHN DANNELLY, and LESLIE TAYLOR,
10    Individually and on behalf of all others
      similarly situated,                               COMPLAINT—CLASS ACTION
11
                             Plaintiffs,
12                                                      (Jury Trial Demanded)
      v.
13
      AMAZON.COM, INC.
14
                             Defendant.
15

16
            Plaintiffs Joan Scott, Demetria Clemtson, John Dannelly, and Leslie Taylor (“Plaintiffs”) bring
17
     this Complaint, individually and on behalf of all others similarly situated, against Defendant
18
     Amazon.com, Inc., (“Amazon” or “Defendant”), and allege upon personal knowledge as to their own
19
     actions, and upon information and belief as to counsel’s investigations and as to all other matters, as
20
     follows:
21
                                            NATURE OF ACTION
22
            1.      Defendant Amazon is a multinational technology company providing multiple
23
     technology products and services, including its eponymous e-commerce marketplace, video-on-demand
24
     services and, pertaining to this action, devices and services that make use of its Alexa virtual assistant
25
     (“Alexa Devices”). Sales of Amazon’s Alexa Devices have exploded in the past five years. In four
26
     years—from Alexa’s release in 2015 to 2019—Amazon sold over 100 million Alexa Devices. From
27
     January 2019 to January 2020, Amazon doubled the sales of Alexa Devices, meaning Amazon sold
                                                                               TOUSLEY BRAIN STEPHENS PLLC
     CLASS ACTION COMPLAINT - 1                                                 1700 Seventh Avenue, Suite 2200
                                                                                   Seattle, Washington 98101
                                                                             TEL. 206.682.5600 • FAX 206.682.2992
                 Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 2 of 24




 1   another 100 million Alexa Devices in just a year.
 2          2.       Amazon represents that its Alexa Devices work by listening for a specific “wake word”
 3   such as “Alexa” that, once spoken, triggers the Alexa device or service to listen to users and respond to
 4   user commands. What it does not represent, however, is that when Alexa hears any word or phrase it
 5   identifies (correctly or not) as a “wake word,” Amazon initiates a process to record the surrounding
 6   audio and create and permanently store the recording. The recordings may capture the user’s voice, and
 7   the voice of any individual’s voice near the Alexa device, as well as commands, other sounds, and
 8   identifying information like usage data, location data, and personal information.
 9          3.       Amazon, thus, has millions of recorded interactions between users and its Alexa Devices.
10   Worse, not all those recordings contain conversations that consumers intend for an Alexa Device to
11   hear. In fact, because Alexa Devices are trained to start recording when the device believes it heard a
12   “wake word,” user conversations may be recorded when the Alexa Device misinterprets the user’s
13   speech and incorrectly identifies a “wake word” that was not said. Thus, Alexa Devices may be
14   recording private conversations that users never intended Alexa, or anyone else, to hear.
15          4.       Amazon’s recordings often contain highly sensitive information. For instance, even when
16   a user intends to interact with an Alexa Device, the interactions between Alexa Devices and their owners
17   range from the mundane, such as “Alexa, what is the weather like today?” to the deeply personal, such
18   as “Alexa, what is the number for the suicide hotline?” Amazon captures, records, and permanently
19   stores those conversations for Amazon personnel to listen to and analyze later. Additionally, when an
20   Alexa Device incorrectly identifies a “wake word,” it begins recording private conversations that users
21   did not intend for the Alexa Device to hear. Indeed, one news article identified thousands of words that
22   incorrectly trigger smart devices like Alexa to listen and record (including words bearing little
23   familiarity to any “wake word”) like “unacceptable,” “election,” and “a letter.” 1 Each time an Alexa
24   Devices mistakes those normal words with a “wake word,” it records the contents of the ongoing, private
25   conversation.
26
     1
      Dan Goodin, Uncovered: 1000 phrases that incorrectly trigger Alexa, Siri, and Google Assistant,
27   ARS Technica (Jul. 1, 2020), https://arstechnica.com/information-technology/2020/07/uncovered-
     1000-phrases-that-incorrectly-trigger-alexa-siri-and-google-assistant/
                                                                                 TOUSLEY BRAIN STEPHENS PLLC
                                                                                  1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 2
                                                                                     Seattle, Washington 98101
                                                                               TEL. 206.682.5600 • FAX 206.682.2992
                 Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 3 of 24




 1          5.      Despite Alexa’s built in listening and recording functionalities, Amazon failed to disclose
 2   that it makes, stores, analyzes, and uses recordings of these interactions at the time Plaintiffs’ and
 3   putative class members’ purchased their Alexa Devices. Amazon, furthermore, failed to disclose that it
 4   uses human and artificial intelligence analysts to listen to, interpret, and evaluate these records and
 5   otherwise uses these recordings for its own business purposes. Amazon thus has a repository of tens of
 6   millions of conversations that it maintains and listens to and that is available for Amazon’s use.
 7          6.      At the time Plaintiffs and putative class members purchased their Alexa Devices,
 8   Amazon misrepresented the extent to which Alexa Devices record user interactions and how Amazon
 9   uses them. Amazon marketed Alexa Devices as functioning—i.e. listening to and interacting with user
10   speech— only upon the intentional use of “wake words.” For example, Alexa Devices only “light up”
11   or turn on when users address the Alexa Device with a “wake word” and, similarly, Alexa will respond
12   to user commands only after the user addresses it with a “wake word.”
13          7.      For years, Amazon represented that users “control Alexa with [their] voice” and that
14   those interactions with Alexa were “stream[ed] . . . to the cloud” and were used to “respond to [a user’s]
15   requests and improve [Alexa’s] services.” However, Alexa Devices record activity even, in some cases,
16   when not intentionally addressed with a “wake word” and sends the recordings to Amazon, whose
17   artificial intelligence, employees and, upon information and belief, third party contractors freely listen
18   to and analyze their contents and make use thereof for Amazon’s business purposes. At the time
19   Plaintiffs and putative class members purchased their Alexa Devices, Amazon failed to disclose its
20   widespread creation, storage, and use of those records for its own business purposes that extend beyond
21   improving or personalizing Alexa’s services. Instead, Amazon represented that Alexa sent audio to the
22   cloud for the sole purpose of generating an appropriate response.
23          8.      Amazon’s conduct in surreptitiously recording consumers has violated federal and state
24   wiretapping, privacy, and consumer protection laws.
25                                               THE PARTIES
26          9.      Plaintiff Joan Scott resides in Texas and owns an Echo Dot and has interacted with it to,
27   among other things, issue commands and ask questions. Scott noticed the Echo Dot would activate even

                                                                                 TOUSLEY BRAIN STEPHENS PLLC
                                                                                  1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 3
                                                                                     Seattle, Washington 98101
                                                                               TEL. 206.682.5600 • FAX 206.682.2992
                  Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 4 of 24




 1   when she, or other persons in her home, had not issued any commands. Scott works in the healthcare
 2   industry and, as part of her job, communicates and works with HIPAA-protected information that Alexa
 3   may have captured without Scott’s intent. Scott purchased a newer model approximately two years ago
 4   with a mute function, which she used to prevent Amazon from recording, storing, and listening to her
 5   private conversations.
 6          10.      Plaintiff Demetria Clemtson resides in Georgia and purchased an Echo Dot around
 7   September 2017. She and her family, including her three kids, used the Echo Dot to, among other things,
 8   issue commands and ask questions. Clemtson works in customer service for a healthcare company and,
 9   as part of her job, communicates and works with HIPAA-protected information that Alexa may have
10   captured without Clemtson’s intent. Clemtson stopped using the device in 2021 when she learned that
11   Amazon may be recording, storing, and listening to her conversations without her intent.
12          11.      Plaintiff John Dannelly resides in Colorado and purchased an Alexa Device in 2017 and
13   owns an Amazon TV and Kindle Fire, devices that contain and work with Alexa. Dannelly used his
14   Alexa Devices to, among other things, issue commands and ask questions. Dannelly works in the
15   psychiatric field and communicates and works with HIPPA-protected information that Alexa may have
16   captured without Dannelly’s intent. Dannelly stopped using his Alexa devices when he learned that
17   Amazon may be recording, storing, and listening to his conversations without his intent.
18          12.      Plaintiff Leslie Taylor resides in New Jersey and purchased an Echo and Echo Dot
19   around the end of 2016 or early 2017. Taylor used his Alexa Devices to, among other things, issue
20   commands and ask questions. Leslie is a substance abuse counselor and has private conversations with
21   his patients that Amazon may have recorded and stores without his knowledge or intent. Taylor stopped
22   using his Alexa devices when he learned that Amazon may be recording, storing, and listening to his
23   conversations without his intent.
24          13.      Defendant Amazon.com, Inc. is a Delaware corporation with its headquarters and
25   principal place of business at 410 Terry Avenue North, Seattle, Washington. Amazon promotes and sells
26   Alexa Devices and wholly owns, operates, and manages Alexa and all its related software and hardware.
27

                                                                               TOUSLEY BRAIN STEPHENS PLLC
                                                                                1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 4
                                                                                   Seattle, Washington 98101
                                                                             TEL. 206.682.5600 • FAX 206.682.2992
                  Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 5 of 24




 1                                       JURISDICTION AND VENUE
 2          14.      This Court has subject matter jurisdiction over this action pursuant to the Class Action
 3   Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2) because at least one Class member is of diverse
 4   citizenship from Amazon, there are more than 100 Class members, and the aggregate amount in
 5   controversy exceeds $5,000,000, exclusive of interest or costs.
 6          15.      This Court has personal jurisdiction over Amazon because its principal place of
 7   businesses and headquarters are in Washington. Additionally, a substantial part of the events and
 8   conduct giving rise to Plaintiffs’ claims occurred in this State and Amazon knowingly sold Alexa
 9   devices in Washington.
10          16.      Venue is proper in this District because Amazon has its principal place of business and
11   headquarters in this District in Seattle, Washington; many of the acts and transactions giving rise to this
12   action occurred in this district; and Amazon conducts substantial business in this district and has
13   intentionally availed itself of the laws and markets of this District.
14                                         FACTUAL ALLEGATIONS
15          17.      Amazon is a multinational technology company headquartered in Seattle, Washington.
16   It is primarily known for its e-commerce marketplace, which offers various services including selling
17   and shipping products available on Amazon.com; streaming on-demand videos, television shows, and
18   movies through its Prime Video service; and creating and manufacturing devices such as tablets and
19   microphone-equipped smart speakers equipped with Amazon’s proprietary voice recognition and
20   artificial intelligence program “Alexa” (“Alexa Devices”).
21          18.      Amazon released its first smart speaker in 2010, which it called “Echo,” and has since
22   expanded to offering numerous other Echo smart speaker products. In 2014, Amazon launched the
23   “Alexa” virtual assistant program, which is now integrated with Echo devices and other Alexa Devices.
24   The Alexa virtual assistant operates through Amazon’s Alexa Voice Service, which uses artificially
25   intelligent voice recognition and natural language comprehension processes to identify, interpret, and
26   respond to consumers’ speech, allowing consumers to interact with Amazon’s Alexa Devices.
27

                                                                                  TOUSLEY BRAIN STEPHENS PLLC
                                                                                   1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 5
                                                                                      Seattle, Washington 98101
                                                                                TEL. 206.682.5600 • FAX 206.682.2992
                  Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 6 of 24




 1   A.     Alexa Devices
 2          19.      Alexa Devices are available in various models, including “Echo,” “Echo Dot,” “Echo
 3   Plus,” “Echo Sub,” “Echo Show,” “Echo Input,” “Echo Flex,” and “Echo Dot Kids” for children. Alexa
 4   Devices are microphone-equipped speakers and are marketed as enabling users to interact with the Alexa
 5   “virtual assistant” using “wake words,” allowing users to issue commands and ask questions of Alexa.
 6   Upon “waking” Alexa, a user may use his or her voice to tell the Alexa Device to perform one or more
 7   of many various functions. For example, users may ask Alexa to play music; control house functions
 8   through other smart devices, like thermostats, smart outlets, and smart light bulbs; perform internet-
 9   based searches by asking Alexa questions; and, obtain information such as the news and weather. In
10   2019, Amazon sold over 100 million Alexa Devices worldwide, with approximately 50 million sales in
11   the United States alone. By 2020, the number of Alexa Devices sold doubled to over 200 million, and
12   sales continue to grow.
13          20.      A typical Alexa Device consists of, at a minimum, a speaker, microphones, a computer,
14   and the Alexa program itself. Alexa devices also require internet connectivity to operate because Alexa
15   sends commands to the cloud, purportedly so that Alexa may adequately respond. Since 2014, Amazon
16   has released more sophisticated Alexa Devices, such as the “Echo Show,” which also contain a camera
17   and screen, and has also integrated Alexa into other Amazon products such as Amazon’s Kindle e-book
18   readers, Fire tablets, and the Amazon Fire TV media player.
19          21.      Alexa can also be added to non-Amazon hardware products through a standalone Alexa
20   app (for Apple or Android mobile devices) or when making use of an Amazon program or app on a non-
21   Amazon device (such as when using the Kindle app on an iPad or when browsing on Amazon’s retail
22   market on a mobile phone).
23   B.     Alexa Functionality
24          22.      To use Alexa, a consumer must address the Alexa Device using a “wake word” such as
25   “Alexa” or “Echo.” The wake word must precede any specific command or question or Alexa will not
26   respond. For example, a user might say “Alexa, turn on the lights” or “Alexa, play I Am the Walrus by
27   the Beatles” or “Alexa, what is the number for the suicide hotline?” Alexa Devices are constantly

                                                                               TOUSLEY BRAIN STEPHENS PLLC
                                                                                1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 6
                                                                                   Seattle, Washington 98101
                                                                             TEL. 206.682.5600 • FAX 206.682.2992
                     Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 7 of 24




 1   listening for the “wake word.” When Alexa “hears” the “wake word,” in addition to attempting to
 2   perform the requested function, the device automatically begins audio recording. That recording is, in
 3   turn, automatically uploaded to Amazon’s Alexa Cloud—a cloud-based data storage and manipulation
 4   service. The only way to stop an Alexa Device from “listening” is to turn off the device, mute it, or
 5   unplug it. Since the device is intended to be “hands free” and on “standby” to receive commands and
 6   provide information at the convenience of the owner, muting it or shutting it off entirely removes the
 7   product’s function and usefulness.
 8             23.      The Alexa Cloud transcribes a consumer’s voice into text and “translates” that text into
 9   a language statement comprehensible by the computer known as an “intent.” The Alexa Cloud then
10   sends this “intent” back to the Alexa Device, telling it to act on the “intent” using a given functionality
11   known as a “skill.” One skill might be playing music, another might be locking or unlocking a smart-
12   lock. In other words, a consumer accesses content or functionality in a “skill” by asking Alexa to invoke
13   one of its “skills” using a speech command. While many “skills” are developed by Amazon (and are
14   available by default), third-party developers are also permitted to develop skills for Alexa, so as to
15   incorporate Alexa voice command functionality into the functionality of a third-party app or smart
16   device.
17             24.      While Alexa Devices will listen to—and record—speech and other sound
18   indiscriminately, regardless of the speaker, to set up an Alexa Device and use the companion Alexa app,
19   a consumer must have a registered Amazon Alexa account. The consumer must also set-up the device
20   by pairing the Alexa Device with the Alexa app on a computer or mobile device. Once set up and paired,
21   the Alexa Device can be used by anyone within speaking range.
22   C.        Secret Recordings
23             25.      Unbeknownst to Plaintiffs and the putative class when they purchased their Alexa
24   Devices, every interaction between a user and Alexa—including instances where Alexa falsely identifies
25   a “wake word”—is recorded, and that recording is sent to Amazon where it stored permanently and
26   reviewed freely by Amazon, its employees, and third parties.
27             26.      Amazon, however, markets its Alexa Devices as responding to only deliberate

                                                                                   TOUSLEY BRAIN STEPHENS PLLC
                                                                                    1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 7
                                                                                       Seattle, Washington 98101
                                                                                 TEL. 206.682.5600 • FAX 206.682.2992
                   Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 8 of 24




 1   interactions (i.e. upon the use of a “wake word”), and for years represented that the recordings were
 2   “streamed” to the cloud and used only to allow Alexa to respond to the command and to help personalize
 3   Alexa’s responses to the user.
 4           27.      At the time Plaintiffs and members of the putative class bought their devices, Amazon
 5   failed to disclose to users that it keeps recordings of consumers’ interactions, intentional or not, for its
 6   own use. These recordings are permanently stored on Defendant’s servers and are used by Amazon’s
 7   employees to train and improve Amazon’s artificial intelligence projects and for other business purposes
 8   not essential for the functioning of Alexa Devices.
 9           28.      Furthermore, Amazon stores, retains, and analyzes recordings of conversations that users
10   never intended for Alexa to hear. At the time of purchase, Amazon represented to Plaintiffs and putative
11   class members that Alexa Devices activate only upon hearing specific “wake words.” The devices,
12   however, often activate without a legitimate prompt, including—though not limited to—when the
13   devices “mishears” speech as containing the “wake word.” For example, if a consumer were to say, “I’m
14   going to call Alex and ask him…” Alexa might truncate “Alex” and “and” and “hear” the word “Alexa,”
15   causing it to wait for a command and—more importantly—to immediately begin recording.
16   Additionally, the Alexa Device may turn on upon hearing a “wake word” spoken on a television set or
17   on the radio and begin listening and recording. This can lead to the recording and analysis of
18   conversations, speech, and other sounds that are private in nature and not intended for Alexa—or
19   Amazon’s—“ears.” Thus, not only is Amazon unlawfully and deceptively storing recordings of
20   intentional interactions with Alexa, but also speech and other sounds never intended to be “heard” by
21   Alexa at all.
22           29.      One article, in fact, found that smart devices like Alexa respond to 1,000 “normal” words
23   that are not supposed to trigger the Alexa Device. For instance, the word “election” turns the Alexa
24   Device on, triggering it to record conversations. Given the frequent media and news coverage of, for
25   instance, the presidential election, and the fact that users may discuss the election or election results in
26   their homes, Alexa Devices would be frequently and mistakenly turning on and recording conversations
27   that users would not expect to even be “heard” by Alexa.

                                                                                   TOUSLEY BRAIN STEPHENS PLLC
                                                                                    1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 8
                                                                                       Seattle, Washington 98101
                                                                                 TEL. 206.682.5600 • FAX 206.682.2992
                   Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 9 of 24




 1           30.      A study performed by Northeastern University found that smart speakers, including
 2   Alexa Devices, frequently wake up and start recording without the presence of a “wake word.” 2 In that
 3   study, researchers found that smart devices, including Alexa Devices, wake up and start recording even
 4   though no “wake word” was spoken as often as 19 times per day. On average, the devices turned on at
 5   least 1.5 times per day—meaning, on average, every single day Alexa Devices are recording at least one
 6   private conversation. 3 A follow-on study found smart speakers, like Alexa, incorrectly activated almost
 7   once per hour, 4 meaning Alexa Devices are frequently recording conversations that were not meant for
 8   it to hear, respond to, record, or listen to.
 9           31.      Amazon knew, prior to the time Plaintiffs and the putative class members purchased their
10   Alexa Devices, that the Alexa Devices were being activated by words or sounds other than the wake
11   word, and thus knew or should have known that individuals’ voices were being recorded even when
12   those individuals did not intend to be recorded or otherwise consent to being recorded. Amazon,
13   furthermore, knew but failed to disclose it permanently stored, listened to and used recordings of these
14   unintentional interactions for purposes unrelated to the operation or response of the Alexa Devices.
15   Nevertheless, Amazon has taken no remedial action to address the interception of the communications
16   of Plaintiffs and the putative class, but rather has sought to continue and expand it.
17           32.      Once the recording is made and sent to Amazon, its employees may access and identify
18   the location for the device that made the recordings. It can also review and use other data collected by
19   Alexa Device, such as the functionalities used by the owner and any information contained in the
20   recording. Amazon also aggregates this data with data from other sources, such as the user’s Amazon
21   shopping history, to create fulsome profiles of information that may include deeply personal and private
22
     2
23     Daniel Bennett, Alexa, how often do you listen in?, Science Focus (Mar. 11, 2020),
     https://www.sciencefocus.com/future-technology/alexa-how-often-do-you-listen-in/.
24   3
       Id.
     4
25     Daniel J. Dubois, et al., When Speakers Are All Ears, Monitor Lab (Jul. 21, 2020),
     https://moniotrlab.ccis.neu.edu/smart-speakers-study-
26   pets20/#__utma=72955916.1791290930.1624990319.1624990321.1624990321.1&__utmb=72955916
     .1.10.1624990321&__utmc=72955916&__utmx=-
27   &__utmz=72955916.1624990321.1.1.utmcsr=google|utmccn=(organic)|utmcmd=organic|utmctr=(not
     %20provided)&__utmv=-&__utmk=14463537.
                                                                                  TOUSLEY BRAIN STEPHENS PLLC
                                                                                   1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 9
                                                                                      Seattle, Washington 98101
                                                                                TEL. 206.682.5600 • FAX 206.682.2992
               Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 10 of 24




 1   information that Amazon is able to use for its own business purposes.
 2          33.      Not only does this covert recording, storing, and analyzing of consumer information
 3   entail a profound violation of privacy, but given the increasingly all-encompassing scope of Alexa
 4   Devices’ ability to interface with aspects of a consumer’s life (e.g., controlling home security features
 5   such as locks and lights, and providing access to personal medical or identity-related information)
 6   Amazon’s storage of the recordings—unnecessary to the functionality of Alexa Devices—creates a risk
 7   from hacking or other unauthorized leveraging of consumer data and processes by third parties (or
 8   Amazon personnel).
 9          34.      Amazon fully admitted as late as 2020 that it previously failed to clearly disclose to
10   consumers that human analysts would be listening to the recordings created by those Alexa Devices for
11   purposes unrelated to Alexa’s performance or a personalized response. Dave Limp, senior Vice
12   President of Devices and Services at Amazon, told PBS Frontline during interviews for their
13   documentary Amazon Empire: The Rise and Reign of Jeff Bezos:
14                NARRATOR:
                  Once the device is awake and the blue light is on, it’s recording. And last year, it
15                was revealed that Amazon employs thousands of people around the world to listen
                  and transcribe some of those recordings to help train the system.
16                JAMES JACOBY [Interviewer]:
                  Do you think that you did a good enough job of disclosing that to consumers? That
17                there are humans involved in listening to these recordings?
                  DAVE LIMP:
18                We try to articulate what we're doing with our products as clearly as we can. But
                  if I could go back in time and I could be more clear and the team could be more
19                clear on how we were using human beings to annotate a small percentage of the
                  data, I would, for sure. What I would say, though, is that once we realize that
20                customers didn't clearly understand this, within a couple of days we added an opt-
                  out feature so that customers could turn off annotation if they so chose. And then
21                within a month or two later we allowed people to auto-delete data, which they also
                  asked for within that time frame.
22                We're not going to always be perfect, but when we make mistakes, I think the key
                  is that we correct them very quickly on behalf of customers.
23                NARRATOR:
                  But even one of the founders of Amazon Web Services approaches his Alexa
24                devices with caution.
                  JAMES JACOBY:
25                When do you turn off your Alexa?
                  ROBERT FREDERICK, Former senior manager, Amazon Web Services:
26                I turn off my Alexa when I know for a fact that the conversation that I am going to
                  have or whenever I just want to have a private moment. I don’t want certain
27                conversations to be heard by humans, conversations that I know for a fact are not
                  things that should be shared, then I actually turn off those particular listening
                                                                                  TOUSLEY BRAIN STEPHENS PLLC
                                                                                   1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 10
                                                                                      Seattle, Washington 98101
                                                                                TEL. 206.682.5600 • FAX 206.682.2992
               Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 11 of 24



                  devices. 5
 1
            35.      More than 200 million Amazon smart speaker devices have been sold worldwide, leading
 2
     to the unauthorized capture, recoding, and storing of millions of private conversations on Amazon’s
 3
     servers. Recorded conversations may include discussions about medications, business deals, banking
 4
     details, phone numbers, and full names. Amazon’s Echo Dot Kids, which is a smart speaker specifically
 5
     designed for children, also records and collects transcripts of voice recordings and other user data
 6
     produced by children. Additionally, Alexa does not distinguish between conversations entered into only
 7
     by Amazon users, Amazon Prime Members, and Alexa Device owners. Rather, Alexa Devices may
 8
     record conversations involving a speaker who does not have any contractual relationship with Amazon.
 9
            36.      Users may opt to set up “voice profiles” for themselves and members of their household.
10
     This allows Alexa to identify who is speaking and personalize their experience accordingly. More
11
     importantly—for Amazon’s purposes—this allows even more sophisticated and thorough individualized
12
     data aggregation on Alexa Cloud, helping Amazon to create a robust profile of consumers and their
13
     household members that it uses for its own business purposes.
14
            37.      Amazon does not delete its recordings after they have fulfilled their function—i.e. after
15
     they have been converted to an “intent” and used to perform a “skill,” as Amazon represents. Rather,
16
     Amazon permanently stores recordings on its own servers. These recordings are then trawled by both
17
     artificial intelligence programs and human employees for Amazon’s own commercial purposes,
18
     including for use in training various Amazon artificial intelligence projects. Upon information and
19
     belief, this personal information is also shared with third parties and aggregated with data acquired from
20
     third parties to develop a frighteningly robust profile of a given Alexa user.
21
            38.      The only way to stop Amazon from making these recordings is to mute the Alexa
22
     Device’s microphone or unplug the device, thereby defeating its utility. Further, while Alexa Device
23
     users may request that Amazon delete all of the information obtained from a smart speaker device, a
24
     user may not stop Amazon from collecting the recordings in the first place. Amazon did not provide
25
     users with the ability to delete records until 2019 and, by then, Amazon’s analysts may have already
26
     5
27    PBS Frontline, Amazon Empire: The Rise and Reign of Jeff Bezos, transcript available at
     https://www.pbs.org/wgbh/frontline/film/amazon-empire/transcript/ (last visited May 14, 2021).
                                                                                  TOUSLEY BRAIN STEPHENS PLLC
                                                                                   1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 11
                                                                                      Seattle, Washington 98101
                                                                                TEL. 206.682.5600 • FAX 206.682.2992
               Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 12 of 24




 1   listened to the recordings before that ability was enabled.
 2          39.     Some smart speakers are capable of operating fully even without an internet connection,
 3   meaning that user interactions are not recorded or stored. 6 Amazon’s practice of recording, storing, and
 4   listen to interactions, thus, is not necessary for Alexa’s operation. Rather, it is a means for Amazon to
 5   compile a massive repository of user data and to use that data for its own business purposes.
 6
     D.     Plaintiffs Did Not Expect or Know Amazon Permanently Stored Their Interactions
 7
            40.     Plaintiffs each purchased and used one or more Alexa Devices, including the “Echo,”
 8
     “Echo Dot,” and the “Echo Show.” and devices that are compatible with Alexa, like the Amazon TV
 9
     and Amazon Kindle Fire.
10
            41.     Every time Plaintiffs’ Alexa Devices heard a “wake word”—whether accurately or not—
11
     Amazon recorded Plaintiffs’ voices and other sounds and permanently stored those recordings on its
12
     servers. It is possible—though known only to Amazon—that Amazon also had Plaintiffs’ recordings
13
     analyzed by either human or artificial intelligence analysts and made other uses of those recordings for
14
     its own business purposes.
15
            42.     Additionally, Plaintiffs’ Alexa Devices, on average, woke up between 1.5 to 19 times per
16
     day and up to almost once per hour without the presence of any “wake word.” Each Plaintiff, therefore,
17
     had at least one, but likely, many, private conversations that their Alexa Device heard, and that Amazon
18
     subsequently recorded and used for purposes unrelated to the operation of the Alexa Device. Plaintiffs
19
     did not intend for Alexa to hear those private conversations and did not consent to Alexa recording them
20
     or to Amazon permanently storing those conversations outside the Alexa cloud and listening to them for
21
     purposes unrelated to the operation of the Alexa Devices.
22
            43.     Plaintiffs were unaware at all relevant times that their Alexa Devices were recording and
23
     permanently storing their voices and other sounds, including private conversations the Alexa Devices
24
     recorded when they were “awoken” by another individual in the house or after incorrectly identifying a
25
     “wake word.” Plaintiffs were unaware that their voice would be recorded and stored even when
26
     6
27    Bret Kinsella, Sensory is Enabling Offline Smart Speakers with No Cloud Connectivity to Maximize
     Security, Voicebot.AI (Jan. 18, 2019).
                                                                                 TOUSLEY BRAIN STEPHENS PLLC
                                                                                  1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 12
                                                                                     Seattle, Washington 98101
                                                                               TEL. 206.682.5600 • FAX 206.682.2992
                Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 13 of 24




 1   speaking at a distance and not intending to speak to Alexa at all. Plaintiffs were likewise unaware at all
 2   relevant times that the voices and other sounds of other members of their household and their guests
 3   would be captured and stored by Amazon as described.
 4          44.      Plaintiffs expected his Alexa Device to only “listen” when prompted by the use of the
 5   “wake word,” and did not expect that recordings would be intercepted, stored, or evaluated by Amazon.
 6   These considerations were material to the Plaintiffs as a reasonable consumers and purchasers of Alexa
 7   Devices. Had Plaintiffs known that Amazon permanently stored and listed to recordings made by its
 8   Alexa device, Plaintiffs would have either not purchased the Alexa Device or demanded to pay less.
 9                                           CLASS ALLEGATIONS
10          45.      Plaintiffs bring this action on behalf of themselves and all others similarly situated as a
11   class action pursuant to Fed. R. Civ. P. 23 and other applicable rules of civil procedure. Plaintiffs seek
12   to represent the following putative class (the “Class”):
13                All adult U.S. citizens who owned and used an Alexa Device or downloaded and used
                  the Alexa app during the Class Period.
14

15          46.      The “Class Period” dates back four years (or the length of the longest applicable statute
16   of limitations for any claim asserted) from the date this action was commenced and continues through
17   the present and the date of judgment. Specifically excluded from the Class are: (a) any officers, directors
18   or employees of Defendant; (b) any judge assigned to hear this case (or spouse or immediate family
19   member of any assigned judge); (c) any employee of the Court; (d) any juror selected to hear this case;
20   and (e) any attorneys of record and their employees.
21          47.      Plaintiffs reserve the right to amend or modify the class definition(s) with greater
22   specificity, by further division into subclasses, and/or by limitation to particular issues.
23          48.      Amazon subjected Plaintiffs and Class members to the same unfair, unlawful, and
24   deceptive practices and harmed them in the same manner. The conduct described above is the Amazon’s
25   standard business practice.
26          49.      Numerosity. The Class members are so numerous that joinder of each individual class
27   member would be impracticable and unfeasible. The Class likely includes at least tens of millions of

                                                                                    TOUSLEY BRAIN STEPHENS PLLC
                                                                                     1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 13
                                                                                        Seattle, Washington 98101
                                                                                  TEL. 206.682.5600 • FAX 206.682.2992
                 Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 14 of 24




 1   individuals who purchased and used Alexa Devices. The individual Class members are ascertainable, as
 2   the names and addresses of all class members can be identified in the business records maintained by
 3   Amazon. Given that over 200 million Alexa Devices have been sold worldwide, with approximately
 4   half of those in the United States, the number of Class members is likely in the tens of millions, and can
 5   be determined more precisely through discovery. The Class is, however, so large that Class members
 6   cannot be consolidated in one complaint and it would be impractical for each to bring suit individually.
 7   Plaintiffs do not anticipate any difficulties in the management of the action as a class action.
 8          50.       Commonality and Predominance. There is a well-defined community of interest
 9   among the Class members and common questions of both law and fact predominate over questions
10   affecting individual members. These common legal and factual questions include, but are not limited to,
11   the following:
12          A.        Whether Alexa Devices and the Alexa app recorded the voices and other sounds of
13                    people in proximity to them;
14          B.        Whether Amazon stores such recordings on its servers;
15          C.        Whether Amazon analyzed or otherwise made use of such recordings;
16          D.        Whether such analysis included human and/or artificial intelligence analysis;
17          E.        Whether a reasonable consumer would have purchased an Alexa Devices at the sold price
18                    if they were aware that the Alexa Devices were a) recording sounds even when not
19                    intentionally addressed; b) permanently storing recorded sounds; c) allowing recorded
20                    sounds to be analyzed by human and/or artificial intelligence analysts; d) allowing
21                    recorded sounds to be utilized by Amazon for its own business purposes; e) capturing
22                    and storing sounds made by other members of the owner’s household and guests;
23          F.        Whether Amazon was required to obtain consent from Alexa Device owners to a) record;
24                    b) store; c) analyze; d) make other business uses of, Alexa Device owners’ speech and
25                    other sounds, as well as those of other members of the Alexa Device owner’s household
26                    and guests;
27          G.        Whether Amazon in fact obtained consent from Alexa Device owners to a) record; b)

                                                                                  TOUSLEY BRAIN STEPHENS PLLC
                                                                                   1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 14
                                                                                      Seattle, Washington 98101
                                                                                TEL. 206.682.5600 • FAX 206.682.2992
               Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 15 of 24




 1                store; c) analyze; d) make other business uses of, Alexa Device owners’ speech and other
 2                sounds, as well as those of other members of the Alexa Device owner’s household and
 3                guests.
 4        H.      Whether Alexa Device owners had a reasonable expectation of privacy and
 5                confidentiality in the content of their speech and other sounds;
 6        I.      Whether Amazon unlawfully collected and disseminated Alexa Device owners’ personal
 7                information;
 8        J.      Whether Amazon omitted material facts with regard to the recording, storage, analysis,
 9                and use of Alexa Device owners’ speech and other sounds;
10        K.      Whether Amazon made affirmative misrepresentations as to its conduct in recording
11                storage, analysis, and use of Alexa Device owners’ speech and other sounds;
12        L.      Whether Amazon was required to warn Alexa Device owners that their speech and other
13                sounds would be recorded, stored, analyzed and used for Amazon’s business purposes;
14        M.      Whether Amazon did warn Alexa Device owners that their speech and other sounds
15                would be recorded, stored, analyzed and used for Amazon’s business purposes;
16        N.      Whether Alexa Devices recorded speech and other sounds even when not activated by
17                use of a “wake word”;
18        O.      Whether Amazon adequately disclosed to Alexa Device owners that their speech and
19                other sounds would be recorded, stored, analyzed, and utilized in the manner described;
20        P.      Whether the storage and analysis of Alexa Device recordings was necessary for the
21                functionality of those devices;
22        Q.      Whether Alexa Devices permanently stored or analyzed text, email, and other messages
23                they are instructed to send by consumers;
24        R.      Whether Amazon’s conduct in recording, storing, analyzing, and utilizing Alexa Device
25                owners’ speech and other sounds violated the Federal Wiretap Act, 18 U.S.C. §§ 2511,
26                2520;
27        S.      Whether Amazon’s conduct in recording, storing, analyzing, and utilizing Alexa Device

                                                                               TOUSLEY BRAIN STEPHENS PLLC
                                                                                1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 15
                                                                                   Seattle, Washington 98101
                                                                             TEL. 206.682.5600 • FAX 206.682.2992
                 Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 16 of 24




 1                  owners’ speech—notwithstanding its representations that Alexa begins “listening” only
 2                  upon “hearing” a “wake word” and its omission of the fact that consumer recordings are
 3                  stored, analyzed and used for Amazon’s business purposes—violates the Washington
 4                  Consumer Protection Act, RCW § 19.86.010 et seq.;
 5          T.      Whether Amazon’s conduct in recording, storing, analyzing, and utilizing Alexa Device
 6                  owners’ speech and other sounds violated the Washington wiretapping law, RCW §
 7                  9.73.030;
 8          U.      Whether Amazon’s conduct was knowing or intentional;
 9          V.      Whether, as a result of Amazon’s conduct, Plaintiffs and the Class are entitled to
10                  damages, including compensatory, statutory, punitive or treble damages and the amount
11                  of such damages; and
12          W.      Whether, as a result of Defendant’s conduct, Plaintiffs and the Class are entitled to
13                  equitable relief, such as declaratory or injunctive relief.
14          51.     Typicality. Plaintiffs’ claims are typical of those of the Class members in that they arise
15   out of the same course of conduct of Amazon. Plaintiffs and the Class members each sustained, and will
16   continue to sustain, damages arising from Amazon’s common and uniform course of wrongful conduct,
17   as alleged more fully herein. The effort Plaintiffs undertake to pursue their own claims will significantly
18   benefit the Class’ members because of the identical nature of the issues across the Class.
19          52.     Adequacy of Representation. Plaintiffs will continue to fairly and adequately represent
20   and protect the interests of the members of the Class. Plaintiffs share a common interest with the Class
21   members, with respect to the conduct of the Defendant herein and redress of injury. Plaintiffs have
22   suffered an injury-in-fact as a result of the conduct of the Defendant, as alleged herein. Plaintiffs have
23   retained counsel who are competent and experienced in the prosecution of complex consumer fraud,
24   mass tort, and class actions. Plaintiffs and their counsel intend to prosecute this action vigorously and
25   faithfully for the benefit of the Class members. Plaintiffs and Plaintiffs’ counsel have no interests
26   contrary to the Class members, and will fairly and adequately protect the interests of the Class.
27

                                                                                    TOUSLEY BRAIN STEPHENS PLLC
                                                                                     1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 16
                                                                                        Seattle, Washington 98101
                                                                                  TEL. 206.682.5600 • FAX 206.682.2992
                Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 17 of 24




 1          53.        Community of Interest. The proposed Class has a well-defined community of interest
 2   in the questions of fact and law to be litigated. The common questions of law and fact are predominant
 3   with respect to the liability issues, relief issues and anticipated affirmative defenses. The named
 4   Plaintiffs have claims typical of the Class members.
 5          54.        Superiority. The certification of the Class in this action is superior to the litigation of a
 6   multitude of cases by members of the putative Class. Class adjudication will conserve judicial resources
 7   and will avoid the possibility of inconsistent rulings. Moreover, there are members of the Class who are
 8   unlikely to join or bring an action due to, among other reasons, their reluctance to spend large sums of
 9   time and money to recover what may be a relatively modest individual recovery. Equity dictates that all
10   persons who stand to benefit from the relief sought herein should be subject to the lawsuit and hence
11   subject to an order spreading the costs of the litigation among the class members in relationship to the
12   benefits received. The damages and other potential recovery for each individual member of the Class
13   are modest relative to the substantial burden and expense of individual prosecution of these claims.
14   Given the amount of the individual members of the Class’ claims, few, if any, members could or would
15   afford to seek legal redress individually for the wrongs complained of herein. Even if the members of
16   the Class themselves could afford individual litigation, the court system could not. Individualized
17   litigation presents a potential for inconsistent or contradictory judgments. Individualized litigation
18   increases the delay and expense to all parties and the court system presented by the complex legal and
19   factual issues of the case. By contrast, the class action device presents far fewer management difficulties,
20   and provides the benefits of single adjudication, economy of scale, and comprehensive supervision by
21   a single court.
22          55.        In the alternative, the above-referenced Class may be certified because:
23                     a. The prosecution of separate actions by the individual members of the Class would
24                        create a risk of inconsistent or varying adjudication with respect to individual Class
25                        members’ claims which would establish incompatible standards of conduct for
26                        Defendant;
27                     b. The prosecution of separate actions by individual members of the Class would create

                                                                                      TOUSLEY BRAIN STEPHENS PLLC
                                                                                       1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 17
                                                                                          Seattle, Washington 98101
                                                                                    TEL. 206.682.5600 • FAX 206.682.2992
               Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 18 of 24




 1                       a risk of adjudications which would as a practical matter be dispositive of the interests
 2                       of other members of the Class who are not parties to the adjudications, or which
 3                       would substantially impair or impede the ability of other members to protect their
 4                       interests; and,
 5                  c. Defendant has acted or refused to act on grounds generally applicable to the Class,
 6                       thereby making appropriate final and injunctive relief with respect to the Class.
 7                                                 COUNT ONE
 8                                     Violation of the Federal Wiretap Act
 9                                           18 U.S.C. §§ 2510 et seq.
10          56.     Plaintiffs incorporate all preceding and succeeding allegations as if fully set forth herein.
11          57.     Plaintiffs bring this claim individually and on behalf of the Class.
12          58.     The Federal Wiretap Act, 18 U.S.C. § 2510 et seq., prohibits the interception of any wire,
13   oral, or electronic communications. The statute confers a civil cause of action on “any person whose
14   wire, oral, or electronic communication is intercepted, disclosed, or intentionally used in violation of
15   this chapter.” 18 U.S.C. § 2520(a).
16          59.     “Electronic communication” is defined as “any transfer of signs, signals, writing, images,
17   sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio,
18   electromagnetic, photoelectronic or photooptical system that affects interstate or foreign commerce…”
19   18 U.S.C. § 2510(12).
20          60.     “Intercept” is defined as “the aural or other acquisition of the contents of any wire,
21   electronic, or oral communication through the use of any electronic, mechanical, or other device.” 18
22   U.S.C. § 2510(4).
23          61.     “Contents” is defined as “includ[ing] any information concerning the substance, purport,
24   or meaning of that communication.” 18 U.S.C. § 2510(8).
25          62.     “Person” is defined as “any employee, or agent of the United States or any State or
26   political subdivision thereof, and any individual, partnership, association, joint stock company, trust, or
27   corporation.” 18 U.S.C. § 2510(6). Plaintiffs and the Class are persons as identified by § 2510(6) of the

                                                                                    TOUSLEY BRAIN STEPHENS PLLC
                                                                                     1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 18
                                                                                        Seattle, Washington 98101
                                                                                  TEL. 206.682.5600 • FAX 206.682.2992
               Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 19 of 24




 1   Act.
 2          63.     Alexa Devices are devices for the purposes of the Act because they include software and
 3   hardware used to intercept electronic communication.
 4          64.     Amazon, through its design, authorship, programming, knowing and intentional
 5   installation, activation, and/or other involvement with Alexa Devices and the Alexa virtual assistant has
 6   intentionally intercepted, endeavored to intercept, and/or procured others to intercept or endeavor to
 7   intercept, electronic communications and described herein, in violation of 18 U.S.C. § 2511(1)(a).
 8   Specifically, Amazon intercepted Plaintiffs’ and the Class’s communications with Alexa during the real-
 9   time interface between the Alexa Device and the Alexa Cloud and other Amazon services and processes,
10   to acquire the content of Plaintiffs and the Class’ electronic communications, including their personally
11   identifiable information as described. When Plaintiffs interacted with Alexa, Amazon recorded those
12   communications, permanently stored them separately from the Amazon Cloud, and used those records
13   for purposes separate from the use or functionality of the Alexa Devices. Before they purchased their
14   Alexa Devices, Plaintiffs and the Class had no knowledge of and had never consented to Amazon’s
15   recording, storing, and evaluation of their communications with Alexa for purposes unrelated to the
16   Alexa Devices and its responses to Plaintiffs’ questions or commands.
17          65.     The intercepted communications include, but are not limited to: dates, times, locations
18   and purpose of appointments and parties thereto; media preferences; dates, times and parties to phone
19   calls and other electronic communications; contents of email, text, and other electronic messages;
20   contents of conversations; the contents of online searches; IP addresses; zip codes; product model
21   numbers; hardware and software versions; region and language settings; contents of media consumed
22   or accessed through or in the presence of an Alexa Device; the contents of a user’s “phone book” of
23   contacts; conversations in people’s homes; people singing; involuntary sounds; bank details; HIPAA-
24   protected information; and full names.
25          66.     As described herein, Amazon intercepted Plaintiffs’ and the Class’s communications
26   during transmission, simultaneous with their occurrence.
27          67.     As a result, Plaintiffs and the Class have suffered harm and injury, including due to the

                                                                                 TOUSLEY BRAIN STEPHENS PLLC
                                                                                  1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 19
                                                                                     Seattle, Washington 98101
                                                                               TEL. 206.682.5600 • FAX 206.682.2992
               Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 20 of 24




 1   interception and transmission of private and personal, confidential, and sensitive communications,
 2   sounds, content, and data.
 3          68.     Plaintiffs and the Class have been damaged by the interception and/or disclosure of their
 4   communications in violation of the Wiretap Act, as described herein, and are thus entitled to preliminary,
 5   equitable, or declaratory relief; statutory and punitive damages; and reasonable attorneys’ fees and
 6   litigation costs reasonably incurred. 18 U.S.C. § 2520(b).
 7                                                COUNT TWO
 8                          Violation of the Washington Consumer Protection Act
 9                                      Wash. Rev. Code §§ 19.86 et seq.
10          69.     Plaintiffs incorporate all preceding and succeeding allegations as if fully set forth herein.
11          70.     Plaintiffs bring this claim individually and on behalf of the Class.
12          71.     The Washington Consumer Protection Act (CPA) prohibits “[u]nfair methods of
13   competition and unfair or deceptive acts or practices in the conduct of any trade or commerce.” RCW §
14   19.86.020.
15          72.     Amazon committed unfair acts and practices in the conduct of trade or commerce, in
16   violation of RCW 19.86.020, by violating Alexa Device owners’ rights to privacy, by storing private
17   information about Alexa Device owners, and by misrepresenting its recording practices to Alexa Device
18   owners, because at the time Plaintiffs’ and the putative class’s purchased their Alexa Devices, Amazon
19   misrepresented and omitted that it permanently stored, analyzed, and utilized recordings for its own
20   business purposes. Upon information and belief, Amazon shared its collected data with third parties for
21   profit or other business purposes, which further violates the CPA.
22          73.     Amazon represented to consumers that its Alexa Devices are simple human-computer
23   interfaces that respond to consumer commands to perform computing functions and omitted that it
24   records speech and other sounds of the user and their household, and stores such recordings. Amazon,
25   further, represented that it only “streamed” interactions with Alexa Devices to the Cloud to enable it to
26   respond, failing to disclose that Amazon would record and permanently store those interactions on its
27   servers. Amazon also omitted that it has these recordings analyzed by human and artificial intelligence

                                                                                   TOUSLEY BRAIN STEPHENS PLLC
                                                                                    1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 20
                                                                                       Seattle, Washington 98101
                                                                                 TEL. 206.682.5600 • FAX 206.682.2992
               Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 21 of 24




 1   analysts and makes other uses of this data for its own business purposes. Instead, at the time Plaintiffs
 2   and members of the putative class purchased their Alexa Devices, Amazon misrepresented to consumers
 3   that the only usage of data is to respond to commands and personalize that user’s experience, omitting
 4   disclosure of the fact that user data—including but not limited to audio recordings—are analyzed and
 5   utilized for Amazon’s own business purposes not related to a given user’s experience of the Amazon
 6   Device. Finally, Amazon misrepresented Alexa Devices as only “listening” when intentionally
 7   addressed with a “wake word,” when in fact Alexa Devices can begin “listening” and recording without
 8   being intentionally addressed at all.
 9          74.     Amazon committed its conduct in the context of trade or commerce. Amazon sells its
10   Alexa Devices in interstate commerce in markets across the nation. Additionally, Alexa Device owners
11   can use their Alexa Device to make purchases, including through the Amazon e-commerce marketplace.
12   Additionally, Amazon uses its covert recordings of Alexa Device owners for business purposes affecting
13   interstate commerce, including on information and belief by providing that data to third parties for profit.
14          75.     The public interest is harmed by Amazon’s conduct in recording, storing, analyzing, and
15   utilizing the private speech and other sounds of the citizens of this state who have a fundamental privacy
16   interest in this information. Additionally, to the extent that Amazon uses this data for improvements to
17   its products and services or transmits such data to third parties for profit or other benefit, Amazon is
18   deriving an unfair competitive advantage as a result of its covert recording.
19          76.     Plaintiffs and the Class have been injured by paying more for Alexa Devices than they
20   would have been willing to pay were it fully disclosed that such devices are recording, storing, analyzing
21   and utilizing their private information. Additionally, Plaintiffs and the Class have been harmed in their
22   privacy interests through this conduct.
23          77.     Plaintiffs and the Class expected when they purchased their Alexa Devices, based on
24   Amazon’s representations, that those devices only “listened” when prompted by the use of the “wake
25   word,” and did not expect that recordings would be stored and used for other purposes by Amazon.
26   These considerations are material to Plaintiffs and the Class as reasonable consumers. Had Plaintiffs
27   and the Class known this, they would either have not purchased the Alexa Device or would have

                                                                                   TOUSLEY BRAIN STEPHENS PLLC
                                                                                    1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 21
                                                                                       Seattle, Washington 98101
                                                                                 TEL. 206.682.5600 • FAX 206.682.2992
                 Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 22 of 24




 1   demanded to pay less.
 2           78.     Plaintiffs and the Class are entitled to damages, including treble damages, and reasonable
 3   attorney’s fees pursuant to RCW § 19.86.090.
 4                                               COUNT THREE
 5                               Violation of the Washington Wiretapping Law
 6                                     Wash. Rev. Code §§ 9.73.030, et seq.
 7           79.     Plaintiffs incorporate all preceding and succeeding allegations as if fully set forth herein.
 8           80.     Plaintiffs bring this claim individually and on behalf of the Class.
 9           81.     Washington law prohibits the interception or recording of a private phone call, in-person
10   conversation, or electronic communication, unless all parties to the communication consent. RCW §
11   9.73.030.
12           82.     Plaintiffs and the Class used Alexa Devices in their homes and other private locations.
13           83.     When Plaintiffs and the Class used the Alexa Devices, Amazon recorded speech and
14   other sounds, as well as details of the device interactions, and stored those recordings on its cloud servers
15   indefinitely.
16           84.     Amazon conducted analysis using both human and artificial intelligence analysts of these
17   stored recordings and data and made use thereof for their own business purposes.
18           85.     At the time they purchased their Alexa Devices, Plaintiffs and the Class had no reason to
19   expect, and did not expect, that Amazon would create permanent recordings of their speech and other
20   sounds and details of their Alexa interactions.
21           86.     Rather Plaintiffs and the Class reasonably expected that their speech and other sounds
22   and details of their Alexa interactions would remain private.
23           87.     Additionally, Plaintiffs and the Class did not consent to their speech and other sounds
24   and details of their Alexa interactions being recorded, stored, analyzed, and made use of by Amazon.
25           88.     Amazon created, analyzed, and utilized the recordings made of Plaintiffs and the Class
26   and the details of their Alexa interactions intentionally.
27           89.     Amazon’s creation of persistent recordings of Plaintiffs’ and the Class’s speech and other

                                                                                    TOUSLEY BRAIN STEPHENS PLLC
                                                                                     1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 22
                                                                                        Seattle, Washington 98101
                                                                                  TEL. 206.682.5600 • FAX 206.682.2992
                 Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 23 of 24




 1   sounds and details of their Alexa interactions consisted of interception and use of oral and electronic
 2   communications without the consent of all parties to those communications, in violation of RCW §
 3   9.73.030.
 4          90.     Amazon’s intentional and unlawful conduct violated Plaintiffs’ and the Class’ right to
 5   privacy in their confidential communications as protected by RCW § 9.73.030.
 6          91.     Amazon’s intentional and unlawful conduct caused Plaintiffs and the Class injury to their
 7   dignity, well-being, and security.
 8          92.     Plaintiffs individually and on behalf of the Class seek (1) an injunction requiring Amazon
 9   to obtain consent prior to recording Alexa Device interactions, to delete all such recordings already
10   made, and to implement tools and processes sufficient to prevent such unauthorized recordings in the
11   future; (2) damages equal to $100 per day up to $1,000 under RCW § 9.73.060; (3) costs and reasonable
12   attorney’s fees under RCW § 9.73.060.
13                                          PRAYER FOR RELIEF
14          WHEREFORE, Plaintiffs, individually and on behalf of all other similarly aggrieved persons,
15   pray for judgment against Defendant as follows:
16          1.      For an order certifying that the action may be maintained as a class action and appointing
17                  Plaintiffs and their undersigned counsel to represent the Class in this litigation;
18          2.      An order appointing Plaintiffs as class representatives;
19          3.      An order appointing counsel for Plaintiffs as class counsel;
20          4.      For an order declaring that the acts and practices of Amazon, as set out above, violate the
21                  state and federal privacy laws cited herein;
22          5.      Awarding damages, including nominal, statutory, treble damages, and punitive damages
23                  where applicable, to Plaintiffs and the Class in an amount to be determined at trial;
24          6.      For a permanent injunction enjoining Defendant from continuing to harm Plaintiffs and
25                  members of the Class and the public, and violating Washington law in the manners
26                  described above;
27          7.      An award of reasonable attorneys’ fees and costs;

                                                                                  TOUSLEY BRAIN STEPHENS PLLC
                                                                                   1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 23
                                                                                      Seattle, Washington 98101
                                                                                TEL. 206.682.5600 • FAX 206.682.2992
                 Case 2:21-cv-00883 Document 1 Filed 06/30/21 Page 24 of 24




 1          8.      An award of pre- and post-judgment interest, to the extent allowable;
 2          9.      An award of such other further injunctive and declaratory relief as is necessary to protect
 3                  the interests of Plaintiffs and the Class; and
 4          10.     Such other and further relief as the Court may deem just and proper.
 5                                       DEMAND FOR JURY TRIAL
 6          Plaintiffs hereby demand a jury trial of their claims to the extent authorized by law.
 7                                                         Respectfully submitted,
 8                                                         TOUSLEY BRAIN STEPHENS PLLC
 9   Date: June 30, 2021                              By: s/ Jason T. Dennett
10                                                        Jason T. Dennett, WSBA #30686
                                                          jdennett@tousley.com
11                                                        Kaleigh N. Powell, WSBA #52684
                                                          kpowell@tousley.com
12                                                        1700 Seventh Avenue, Suite 2200
                                                          Seattle, WA 98101-4416
13                                                        Telephone: (206) 682-5600
14                                                        jdennett@tousley.com

15                                                         Caleb Marker, pro hac vice forthcoming
                                                           ZIMMERMAN REED LLP
16                                                         2381 Rosecrans Avenue, Suite 328
                                                           Manhattan Beach, CA 90245
17                                                         Telephone: (877) 500-8780

18                                                         Brian C. Gudmundson, pro hac vice forthcoming
                                                           Jason P. Johnston, pro hac vice forthcoming
19                                                         Michael J. Laird, pro hac vice forthcoming
                                                           ZIMMERMAN REED LLP
20                                                         1100 IDS Center
                                                           80 South 8th Street
21                                                         Minneapolis, MN 55402
                                                           Telephone: (612) 341-0400
22
                                                           brian.gudmundson@zimmreed.com
23                                                         jason.johnston@zimmreed.com
                                                           michael.laird@zimmreed.com
24
                                                           Attorneys for Plaintiffs and the Proposed Class
25

26

27

                                                                                 TOUSLEY BRAIN STEPHENS PLLC
                                                                                  1700 Seventh Avenue, Suite 2200
     CLASS ACTION COMPLAINT - 24
                                                                                     Seattle, Washington 98101
                                                                               TEL. 206.682.5600 • FAX 206.682.2992
